 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LASONJA PORTER,                                   No. 2:14-cv-02984-KJM-DB
12                         Plaintiff,
13              v.                                      ORDER
14    CITY OF DAVIS POLICE
      DEPARTMENT, et al.,
15
                           Defendants.
16

17

18                    On January 25, 2018, the court denied in part defendants’ motion for summary

19   judgment as to plaintiff’s § 1983 claim based on Fourth Amendment violations through the use of

20   handcuffs in a Terry1 stop. ECF No. 57. Specifically, the court explained that “although the

21   [Terry] stop was supported by reasonable suspicion, a reasonable juror could find the decision to

22   handcuff plaintiff, despite her total compliance and the absence of any particularized risk to the

23   officers, was not reasonable.” Id. at 5. On February 23, 2018, defendants appealed the court’s

24   decision, ECF No. 60, and on February 13, 2019, the Ninth Circuit issued a dispositional

25   memorandum reversing this court’s decision and remanding the case for further proceedings.

26   ECF No. 68. The Circuit explained, “The court was correct in determining that handcuffing is not

27
            1
28               Terry v. Ohio, 392 U.S. 1 (1968).
                                                       1
 1   part of a routine Terry stop, but that is only relevant to a determination of whether or not the act
 2   of handcuffing transformed a Terry stop into an arrest without probable cause, not whether the
 3   Terry stop itself was unreasonable.” Id. at 3–4. Plaintiff forfeited any argument that the stop had
 4   been transformed into an arrest. Id. at 4. The Circuit’s judgment took effect on March 7, 2019.
 5   ECF No. 69.
 6                  In effect, the Circuit’s decision resolves the sole remaining issue in this case in
 7   defendants’ favor; therefore, judgment must be entered for defendants. The Clerk of Court is
 8   directed to enter judgment in defendants’ favor and close the case in its entirety.
 9                  IT IS SO ORDERED.
10   DATED: March 20, 2019.
11

12                                                UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
